Name: Council Regulation (EEC) No 1071/85 of 23 April 1985 extending for the third time the 1984/85 marketing year for beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/4 Official Journal of the European Communities 27. 4. 85 COUNCIL REGULATION (EEC) No 1071/85 of 23 April 1985 extending for the third time the 1984/85 marketing year for beef and veal year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1984/85 marketing year for beef and veal until 5 May 1985, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the 1979 Act of Accession, and in particular Article 4 thereof, Having regard to the proposal from the Commission , Whereas, under Regulation (EEC) No 931 /85 (2), the term of validity of the 1984/85 marketing year for beef and veal was extended until 28 April 1985 ; Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming HAS ADOPTED THIS REGULATION : Article 1 The 1984/85 marketing year for beef and veal shall end on 5 May 1985 and the 1985/86 marketing year shall commence on 6 May 1985 . Article 2 This Regulation shall enter into force on 29 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 April 1985. For the Council The President F. M. PANDOLFI (') OJ No L 148 , 28 . 6 . 1968 , p. 26 . 0 OJ No L 101 , 11 . 4. 1985, p. 4.